                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        In Re Application of                            Case No. 18-mc-80147-DMR
                                   8        CHRISTINA WALLIS et al.,
                                                                                            ORDER GRANTING LEAVE TO
                                   9                                                        CONDUCT DISCOVERY IN FOREIGN
                                                                                            LITIGATION PURSUANT TO 28 U.S.C.
                                  10                      Applicants.                       § 1782
                                  11                                                        Re: Dkt. No. 1
                                  12             Applicants Christina Wallis, Raymond Stancer, Jonathan Stancer, Charles Stancer, Dr.
Northern District of California
 United States District Court




                                  13   Joseph Caplan, Derek Luth, Yahel Nov, Tom Pires, and Nella Pires (collectively, “Applicants”)

                                  14   filed this application to conduct discovery in foreign proceedings pursuant to 28 U.S.C. § 1782.

                                  15   [Docket No. 1 (Appl.)]. Having considered the papers submitted and the relevant legal authorities,
                                       the court GRANTS the application.
                                  16
                                       I.        BACKGROUND
                                  17
                                                 Applicants are individuals and plaintiffs in two lawsuits1 pending in the Ontario Superior
                                  18
                                       Court of Justice, in Canada (“Ontario Litigation”). Both actions arise out of “explicit defamatory
                                  19
                                       content and comments anonymously published on various Internet websites,” allegedly posted by
                                  20
                                       the defendant in those actions, Nadire Atas (“Atas”). Appl. at 2.
                                  21
                                                 In 2004, Applicant and attorney Raymond Stancer’s law firm “was retained as counsel to
                                  22   represent the plaintiffs in a contested mortgage enforcement action” against Atas and thereafter
                                  23   obtained a judgment against her. [Docket No. 2 (Stancer Decl.) ¶¶ 5-6.] Applicant Tom Pires, a
                                  24   mortgage broker, was Stancer’s client and a party to the enforcement action, and Applicant Nella
                                  25   Pires is his wife. [Docket No. 3 (T. Pires Decl.) ¶ 3; Docket No. 4 (N. Pires Decl.) ¶ 3.] After the

                                  26   2004 proceedings, Atas refinanced the subject property and defaulted on the second mortgage as

                                  27
                                       1
                                  28     Dale & Lessman LLP, et al. v. Nadire Atas (Case No. CV-16-544153); Dr. Joseph Caplan, et al.
                                       v. Nadire Atas (Case No. CV-18-594948).
                                   1   well, resulting in further proceedings against her in 2008. Appl. at 4; Stancer Decl. ¶ 6; Docket No.

                                   2   6 (Wallis Decl.) ¶ 5. Applicant Christina Wallis represented the refinancing lender-plaintiff in those

                                   3   mortgage enforcement actions and obtained various judgments against Atas. Wallis Decl. ¶ 5.
                                                 Between 2004 and 2011, Atas “commenced dozens of frivolous lawsuits related to [the]
                                   4
                                       mortgage transactions and related proceedings against lawyers who had acted for and against her,
                                   5
                                       lenders, real estate agents and mortgage brokers, alleging various claims of fraud and
                                   6
                                       incompetence.” Docket No. 8 (“G. Caplan Decl.”) ¶ 8; Wallis Decl. ¶ 6. Third-party attorney Gary
                                   7
                                       Caplan2 represented the insurer for the defendant-attorneys in those actions. G. Caplan Decl. ¶ 8.
                                   8
                                       In November 2014, Wallis and G. Caplan commenced proceedings to have Atas declared a
                                   9
                                       vexatious litigant, which the Ontario Superior Court granted in February 2017. Id. at ¶ 9; Wallis
                                  10   Decl. ¶ 7.
                                  11             In approximately 2010, Atas allegedly “undertook a defamatory internet campaign against
                                  12   Raymond Stancer and his firm, . . . impugning their competence, character, and actions.” G. Caplan
Northern District of California
 United States District Court




                                  13   Decl. Ex. 1 (Statement of Claim) ¶ 19; Stancer Decl. ¶ 7. Stancer and his firm commenced a

                                  14   defamation action against Atas, and the court in that proceeding issued two orders enjoining Atas

                                  15   from “making further postings respecting [that] firm.” Stancer Decl. ¶ 8. In approximately
                                       September 2015 (about the same time as the vexatious litigant action commenced), “further
                                  16
                                       anonymous defamatory postings on other websites began to appear,” targeting both Stancer’s firm
                                  17
                                       and other law firms and lawyers who “had some connection with Atas during the ongoing mortgage
                                  18
                                       enforcement proceedings.” Id. at ¶ 9; Wallis Decl. at ¶ 8. The first of the two actions underlying
                                  19
                                       the instant application (“2016 Defamation Action”3) was filed “[a]s a result of this second round of
                                  20
                                       online defamatory material.” Stancer Decl. at ¶ 10; Wallis Decl. at ¶ 9.
                                  21
                                                 Although the internet postings underlying the 2016 Defamation Action were anonymous,
                                  22   Atas admitted that she authored those postings in a written affidavit. Stancer Decl. ¶ 11; Wallis
                                  23   Decl. ¶ 11. She has since allegedly “ratcheted up her online defamation campaign by additionally
                                  24   attacking the family members of [the attorney applicants]”, including “several family members of
                                  25   Christina Wallis” (who are not Applicants here); Applicants Jonathan and Charles Stancer

                                  26   (Raymond Stancer’s adult children); Applicant Dr. Joseph Caplan (Gary Caplan’s brother); and

                                  27

                                  28
                                       2
                                           “G. Caplan” will refer to Gary Caplan; “J. Caplan” will refer to his brother, Dr. Joseph Caplan.
                                       3
                                           The plaintiffs in the 2016 Defamation include Stancer and Wallis.
                                                                                          2
                                   1   Applicants Derek Luth and Yahel Nov (Gary Caplan’s sons-in-law). Appl. at 7; Wallis Decl. ¶ 18;

                                   2   Stancer Decl. ¶ 15; G. Caplan Decl. ¶ 5. Atas has also allegedly targeted Tom Pires and Nella Pires.

                                   3   T. Pires Decl. ¶¶ 5-10; N. Pires Decl. ¶¶ 5-10. The latest round of defamatory conduct spurred the
                                       second case underlying this Application (“2018 Defamatory Action”).4
                                   4
                                              All Applicants “have been the targets of explicit online postings and comments accusing
                                   5
                                       each of them of various incidents of egregious professional and personal misconduct.” Appl. at 7.
                                   6
                                       The attorney-Applicants have been accused of incompetence, dishonesty, and fraud. Wallis Decl.
                                   7
                                       ¶ 8; Stancer Decl. ¶ 7. Their family members have been accused of being child pornographers and
                                   8
                                       pedophiles. Wallis Decl. ¶ 14; Stancer Decl. ¶ 17. Tom Pires has been described as a “fraudster
                                   9
                                       and child pornographer” and Nella Pires has also been accused of fraud. T. Pires Decl. ¶ 7; N. Pires
                                  10   Decl. ¶ 7.
                                  11          The internet posts in question have appeared on Wordpress, Pinterest, and Facebook. See
                                  12   Statement of Claim, Schedules A-C, E-G.5 Stancer attests that he and his sons are the subjects of
Northern District of California
 United States District Court




                                  13   posts on Pinterest and Wordpress. Stancer Decl. ¶ 26; see, e.g., Docket No. 7 (Lee Decl.) Exs. 10

                                  14   (Pinterest post referring to Raymond Stancer as “Fraudulent Toronto Lawyer”), 8 (Wordpress post

                                  15   alleging Charles Stancer is a “pedophile luring au pairs”), 11 (Pinterest post referring to “Jon Stancer
                                       Pedophile”). Tom and Nella Pires testify that they are identified in posts on Wordpress. T. Pires
                                  16
                                       Decl. ¶¶ 5-8; N. Pires Decl. ¶¶ 5-8; see, e.g., Lee Decl. Exs. 13 (Wordpress post about “Tom Pires
                                  17
                                       . . . facing child porn charges”), 14 (Wordpress post stating that Tom and Nella Pires helped
                                  18
                                       mastermind a Ponzi scheme). J. Caplan attests that he is the subject of posts on Wordpress.com.
                                  19
                                       Docket No. 5 (J. Caplan Decl.) ¶¶ 7-11; see, e.g., Lee Decl. Ex. 7 (Wordpress post stating that
                                  20
                                       “Cardiologist physician Dr. Joseph Caplan dredged the ‘darkest recesses of the internet’ for vile
                                  21
                                       snaps of abused children”). He further testifies that he has been contacted on Facebook by a user
                                  22   named “Fayeth Cee’z”, who sent him an image of himself with the words “Pedophile Dr. Joseph
                                  23   Caplan” super-imposed on it. J. Caplan Decl. ¶ 14, Ex. 2 (screenshot of the Facebook exchange).
                                  24

                                  25   4
                                        The plaintiffs in the 2018 Defamation Action are Dr. Joseph Caplan, Raymond Stancer, Jonathan
                                  26   Stancer, Charles Stancer, Derek Luth, and Yahel Nov. G. Caplan Decl. ¶ 5.

                                  27
                                       5
                                        The attachments to the Statement of Claim identify “the totality of the online postings that are that
                                       are the subject of this Application.” G. Caplan Decl. ¶ 15. However, “select examples of the
                                  28   numerous defamatory postings concerning Applicants” are attached to the Declaration of Michael
                                       Jason Lee, filed concurrently with the Application.
                                                                                        3
                                   1   Wallis testifies that she and her family members were identified in posts on Wordpress and Pinterest.

                                   2   Wallis Decl. ¶¶ 15-21; see, e.g., Lee Decl. Exs. 4 (Wordpress post titled “Christina J. Wallis, a

                                   3   fraudster lawyer”).
                                              Applicants now seek leave to issue subpoenas to Wordpress, Pinterest, and Facebook to
                                   4
                                       prove that the author of these posts was Atas. Applicants’ proposed subpoenas seek documents
                                   5
                                       “that identify the subscriber and/or IP Address login information for the WordPress, Pinterest, and
                                   6
                                       Facebook user(s) responsible for the anonymous defamatory postings and messages targeted at
                                   7
                                       Applicants.” G. Caplan Decl. ¶ 14. Applicants’ proposed subpoena to Wordpress seeks identifying
                                   8
                                       information (including subscriber information and IP address) for the author(s) of numerous
                                   9
                                       Wordpress blogs that have posted allegedly defamatory material about Applicants, examples of
                                  10   which are cited above. See Appl. Ex. 1. Similarly, Applicants’ proposed subpoena to Pinterest
                                  11   seeks identifying information for the poster(s) of allegedly defamatory material about Applicants,
                                  12   examples of which are cited above. See Appl. Ex. 2. Finally, Applicants’ proposed subpoena to
Northern District of California
 United States District Court




                                  13   Facebook seeks identifying information solely for the account allegedly owned by “Fayeth Cee’z”,

                                  14   who contacted Caplan as detailed above. See Appl. Ex. 3.

                                  15   II.    LEGAL STANDARD

                                  16          Applicants seek discovery pursuant to 28 U.S.C. § 1782, which states as follows:

                                  17                  The district court of the district in which a person resides or is found may
                                                      order him to give his testimony or statement or to produce a document or
                                  18                  other thing for use in a proceeding in a foreign or international tribunal,
                                                      including criminal investigations conducted before formal accusation. The
                                  19                  order may be made . . . upon the application of any interested person and
                                                      may direct that the testimony or statement be given, or the document or
                                  20                  other thing be produced, before a person appointed by the court . . . . To the
                                                      extent that the order does not prescribe otherwise, the testimony or
                                  21                  statement shall be taken, and the document or other thing produced, in
                                                      accordance with the Federal Rules of Civil Procedure.
                                  22
                                       28 U.S.C. § 1782(a). The purpose of section 1782 is “to provide federal-court assistance in the
                                  23
                                       gathering of evidence for use in a foreign tribunal.” Intel Corp. v. Advanced Micro Devices, Inc.,
                                  24
                                       542 U.S. 241, 247 (2004); see also Schmitz v. Bernstein Liebhard & Lifshitz, LLP, 376 F.3d 79, 84
                                  25
                                       (2d Cir. 2004) (noting that section 1782 has the “twin aims” of “providing efficient means of
                                  26
                                       assistance to participants in international litigation in our federal courts and encouraging foreign
                                  27
                                       countries by example to provide similar means of assistance to our courts”) (citation and quotations
                                  28
                                                                                         4
                                   1   omitted).

                                   2          A district court is authorized to grant a section 1782 application where (1) the person from

                                   3   whom the discovery is sought resides or is found in the district of the district court to which the

                                   4   application is made, (2) the discovery is for use in a proceeding before a “foreign or international

                                   5   tribunal,” and (3) the application is made by the foreign or international tribunal or “any interested

                                   6   person.” 28 U.S.C. § 1782(a); see also Intel, 542 U.S. at 246-47; In re Republic of Equador, No.

                                   7   C-10-80255-CRB (EMC), 2010 WL 3702427, *2 (N.D. Cal. Sept. 15, 2010).

                                   8          “However, simply because a court has the authority under § 1782 to grant an application

                                   9   does not mean that it is required to do so.” In re Republic of Equador, 2010 WL 3702427, at *2

                                  10   (citing Intel, 542 U.S. at 264). The Supreme Court has identified several discretionary factors that

                                  11   a court should take into consideration in ruling on a Section 1782 request: (1) whether the “person

                                  12   from whom discovery is sought is a participant in the foreign proceeding”; (2) “the nature of the
Northern District of California
 United States District Court




                                  13   foreign tribunal, the character of the proceedings underway abroad, and the receptivity of the foreign

                                  14   government or the court or agency abroad to U.S. federal court judicial assistance”; (3) whether the

                                  15   request “conceals an attempt to circumvent foreign proof-gathering restrictions or other policies of

                                  16   a foreign country or the United States”; and (4) whether the request is “unduly intrusive or

                                  17   burdensome.” Intel, 542 U.S. at 264-65.

                                  18   III.   DISCUSSION

                                  19          A.      Authority to Issue Subpoena

                                  20          The court has reviewed Applicants’ request and determines that the statutory requirements
                                       of section 1782 have been satisfied.
                                  21
                                              First, all three proposed recipients reside or may be found in the Northern District of
                                  22
                                       California. For the purposes of satisfying this requirement, a company “may be found” in its place
                                  23
                                       of incorporation, its headquarters, or where it undertakes “systematic and continuous local
                                  24
                                       activities.” In re Godfrey, 526 F. Supp. 2d 417, 422 (S.D.N.Y. 2007). Automattic, Inc. is a Delaware
                                  25
                                       corporation that owns Wordpress.com and has its principal place of business in San Francisco, CA.
                                  26
                                       Lee Decl. ¶¶ 3-5, Ex. 1. Pinterest and Facebook are also Delaware corporations with their principal
                                  27   places of business in San Francisco, CA and Menlo Park, CA, respectively. Lee Decl. ¶¶ 6-11, Exs.
                                  28   2-3. As all three companies engage in “systematic and continuous local activities” within the
                                                                                         5
                                   1   Northern District of California, they are subject to section 1782 discovery orders from this Court.

                                   2          Second, the requested discovery is for use in two Canadian defamation lawsuits, which are

                                   3   proceedings before a foreign tribunal. Relevancy in the context of a section 1782 application is
                                       “broadly construed and encompasses any material that bears on, or that reasonably leads to other
                                   4
                                       matters that could bear on, any issue that is or may be in the case.” In re Veiga, 746 F. Supp. 2d 8,
                                   5
                                       19 (D.D.C. 2010) (quoting Alexander v. Fed. Bureau of Investigation, 194 F.R.D. 316, 325 (D.D.C.
                                   6
                                       2000)). “When relevance is in doubt, the district court should be permissive.” Id.; see also Weber
                                   7
                                       v. Finker, 554 F.3d 1379, 1384-85 (11th Cir. 2009) (“Section 1782 does not require that every
                                   8
                                       documented discovered be actually used in the foreign proceeding.”). Here, Applicants want
                                   9
                                       identifying information for person(s) who have posted anonymous and allegedly defamatory
                                  10   material about Applicants on the internet. The identity of such person(s) are central to their
                                  11   defamation claim against Atas. Applicants have adequately shown that the discovery they seek
                                  12   meets the liberal standard in section 1782.
Northern District of California
 United States District Court




                                  13          Third and finally, the application is made by plaintiffs in those lawsuits, who qualify as

                                  14   “interested persons” by virtue of being parties in the foreign proceeding. Lancaster Factoring Co.

                                  15   Ltd. v. Mangone, 90 F.3d 38 (2d Cir. 1996) (“The legislative history to § 1782 makes plain that
                                       ‘interested person’ includes ‘a party to the foreign . . . litigation’.”) (quoting Senate Report at 8,
                                  16
                                       1964 U.S.C.C.A.N. at 3789); Intel, 542 U.S. 241, 256 (“No doubt litigants are included among, and
                                  17
                                       may the most common example of, the “interested person[s]” who may invoke § 1782 . . . .”).
                                  18
                                              As Applicants meet the three threshold requirements for section 1782 relief, the court turns
                                  19
                                       to the question of whether the discretionary Intel factors weigh in favor of or against issuance of the
                                  20
                                       subpoenas.
                                  21
                                              B.      Discretionary Factors
                                  22
                                              With respect to the first discretionary factor, the Supreme Court has stated:
                                  23
                                                      [W]hen the person from whom discovery is sought is a participant in the
                                  24                  foreign proceeding . . . , the need for § 1782(a) aid generally is not as
                                                      apparent as it ordinarily is when evidence is sought from a nonparticipant
                                  25                  in the matter arising abroad. A foreign tribunal has jurisdiction over those
                                                      appearing before it, and can itself order them to produce evidence. In
                                  26
                                                      contrast, nonparticipants in the foreign proceeding may be outside the
                                  27                  foreign tribunal’s jurisdictional reach; hence, their evidence, available in the
                                                      United States, may be unobtainable absent § 1782(a) aid.
                                  28
                                                                                          6
                                   1   Intel, 542 U.S. at 264 (internal quotations and citations omitted). Here, none of the three proposed

                                   2   recipients are participating in the litigation before the Ontario Superior Court of Justice. G. Caplan

                                   3   Decl. ¶ 17 (“Wordpress, Pinterest, and Facebook will not be made parties to the Ontario

                                   4   Litigation.”). As “the discovery by the proposed subpoenas is currently outside the reach of the

                                   5   Ontario Courts,” it may be unobtainable without a discovery order under section 1782. See id. The

                                   6   first factor weighs in favor of issuing the subpoenas.

                                   7          The second discretionary factor examines “the nature of the foreign tribunal, the character

                                   8   of the proceedings underway abroad, and the receptivity of the foreign government or the court or

                                   9   agency abroad to U.S. federal court judicial assistance.” Intel, 542 U.S. at 264-65. Here, the “nature

                                  10   and character of the proceedings involve Applicants’ online defamation claims,” and “the identity

                                  11   of the individual(s) responsible for the anonymous online postings and comments is critical [to those

                                  12   claims.]” Appl. ¶ 18; G. Caplan Decl. ¶ 18. “Consistent with the statute’s modest prima facie
Northern District of California
 United States District Court




                                  13   elements and Congress’s goal of providing equitable and efficacious discovery procedures, district

                                  14   courts should treat relevant discovery materials sought pursuant to § 1782 as discoverable unless

                                  15   the party opposing the application can demonstrate facts sufficient to justify the denial of the

                                  16   application.” In re Bayer AG, 146 F.3d 188, 195 (3d Cir. 1998). Further, “[c]urrent Canadian

                                  17   statutes suggest receptivity by the Ontario courts to the evidence sought by Applicants. Canada

                                  18   maintains a similar procedural mechanism for U.S. litigants seeking to compel evidence located in

                                  19   Canada for use in a U.S. proceeding.” G. Caplan Decl. ¶¶ 20-22. Applicants have provided adequate

                                  20   evidence that the discovery sought is relevant to the proceedings abroad and that Canadian courts

                                  21   will be receptive to that evidence. Therefore, this factor weighs in favor of granting Applicants’

                                  22   request.

                                  23          The third discretionary factor considers whether the request “conceals an attempt to

                                  24   circumvent foreign proof-gathering restrictions or other policies of a foreign country or the United

                                  25   States.” Intel, 542 U.S. at 264-65. There is no evidence that Applicants in the instant case are

                                  26   attempting to circumvent Canadian law or procedure. Applicants have brought causes of action for

                                  27   defamation and harassment based on the content of numerous internet postings that have been

                                  28   presented to the court. The postings accuse named persons of fraud, illicit sexual behavior, and
                                                                                         7
                                   1   other crimes or egregious acts, and Applicants have submitted declarations from the named persons

                                   2   affirming that (1) they are the people identified in such postings and (2) the factual claims in those

                                   3   postings are false. The information sought appears relevant and central to proving those claims and

                                   4   there is no evidence of any barrier to seeking discovery directly from the proposed recipients other

                                   5   than lack of jurisdictional reach. This factor weighs in favor of issuing the proposed subpoenas.

                                   6            Fourth and finally, a court may consider whether a request is “unduly intrusive or

                                   7   burdensome.” Intel, 542 U.S. at 265. Applicants are seeking to issue three subpoenas, one each to

                                   8   Wordpress, Pinterest, and Facebook. Each subpoena seeks identifying information for the poster(s)

                                   9   of the specific content that is detailed in this application and supporting documentation. Statement

                                  10   of Claim, Schedules A-C, E-G; Stancer Decl. Ex 1; T. Pires Decl. Ex 1; J. Caplan Decl. Exs. 1-2;

                                  11   Wallis Decl. Ex. 2.; Lee Decl. Exs. 1-14. The subpoenas are narrowly tailored to obtain relevant

                                  12   information that is central to Applicants’ claims, and therefore are not overly intrusive or
Northern District of California
 United States District Court




                                  13   burdensome.

                                  14            These findings do not preclude any of the witnesses from contesting the subpoena. The

                                  15   Ninth Circuit has held that applications for subpoenas pursuant to section 1782 may be filed ex parte

                                  16   because “[t]he witnesses can . . . raise[ ] objections and exercise[] their due process rights by motions

                                  17   to quash the subpoenas.” In re Letters Rogatory from Tokyo Dist., 539 F.2d 1216, 1219 (9th Cir.

                                  18   1976).

                                  19   IV.      CONCLUSION

                                  20            For the reasons described above, the court grants Applicants’ ex parte application.

                                  21   Applicants may serve finalized versions of the subpoenas attached as Exhibits A-C to the

                                  22   Application, which must include a return date at least thirty (30) days after service to allow Atas,

                                  23   Wordpress, Pinterest, and/or Facebook to contest the subpoenas if they desire. The subpoenaed

                                  24   third parties shall have 30 calendar days after the service of the subpoena to contest it.

                                  25            Applicants must serve a copy of this order on the witnesses at the same time as the

                                  26   subpoenas. Applicants also must immediately serve a copy of this order and the subpoenas on

                                  27   Atas.

                                  28
                                                                                          8
                                                                                      ISTRIC
                                                                                 TES D      TC
                                                                               TA




                                                                                                     O
                                                                          S




                                                                                                      U
                                                                         ED




                                                                                                       RT
                                             IT IS SO ORDERED.                                DERED




                                                                     UNIT
                                   1
                                                                                      O OR
                                       Dated: October 24, 2018
                                                                              IT IS S
                                   2




                                                                                                             R NIA
                                                                                             M. Ryu
                                   3                             ______________________________________




                                                                     NO
                                                                                     o n n a
                                                                           Judge D
                                                                               Donna   M.  Ryu




                                                                                                             FO
                                   4




                                                                      RT
                                                                       United States Magistrate Judge




                                                                                                         LI
                                                                              ER




                                                                         H




                                                                                                     A
                                   5                                                                     C
                                                                                   N                 F
                                                                                       D IS T IC T O
                                   6                                                         R
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                 9
